Citation Nr: 1640084	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-41 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 4, 2008 for the grant of service connection for arthritis of the left interphalangeal joints with osteopenia and hallux valgus ("left foot arthritis").  

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot arthritis.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to May 1967.  

These matters come to the Board of Veterans' Appeals (Board) from January 2009, April 2010, and August 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2012 Central Office hearing, and a transcript of the hearing has been associated with the claims file.  

The issues of entitlement to an initial disability rating in excess of 10 percent for left foot arthritis and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's claim of entitlement to an effective date prior to November 4, 2008 for the grant of service connection for arthritis of the left interphalangeal joints with osteopenia and hallux valgus ("left foot arthritis") was received by VA on November 4, 2008, and the evidence of record does not show that the Veteran filed a formal or informal claim for service connection for left foot arthritis prior to that date.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 4, 2008 for the grant of service connection for arthritis of the left interphalangeal joints with osteopenia and hallux valgus ("left foot arthritis") have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claim of entitlement to an effective date prior to November 4, 2008 for the grant of service connection for arthritis of the left interphalangeal joints with osteopenia and hallux valgus ("left foot arthritis") arises from his disagreement with the effective date assigned following the grant of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required with respect to his earlier effective date claim.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

The Board finds that all necessary development has been accomplished regarding the Veteran's earlier effective date claim adjudicated herein, that no further notice or assistance is required for a fair adjudication of such claim, and appellate review with respect to that issue may proceed without prejudice to the Veteran.  


II.  Earlier Effective Date - Service Connection, Left Foot Arthritis  

The Veteran has claimed entitlement to an effective date prior to November 4, 2008 for the grant of service connection for arthritis of the left interphalangeal joints with osteopenia and hallux valgus ("left foot arthritis").  

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  The effective date of an award of disability compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date; otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i).  

When new and material evidence, other than service department records, is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. § 3.400(q)

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The Veteran initially filed a claim of entitlement to service connection for arthritis (claimed as throughout his entire body) on December 29, 2006.  Thereafter, an April 2007 RO decision denied service connection for left ankle arthritis specifically.  The Veteran did not appeal the April 2007 RO decision or submit new and material evidence within the relevant appeal period; therefore, the April 2007 RO decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2015).  

Thereafter, a November 4, 2008 Report of Contact documents that the Veteran contacted VA by telephone and requested to reopen his claims of arthritis throughout his body, including in his left foot.  This contact was accepted by VA as a claim of entitlement to service connection for left foot arthritis; therefore, it is the basis of the Veteran's currently assigned effective date for the grant of service connection for left foot arthritis.  

Within January 2010 and May 2010 statements, as well as his September 2010 VA Form 9 substantive appeal, the Veteran has asserted that the evidence warrants an effective date of December 29, 2006, or the date of his initial claim of entitlement to service connection for arthritis (claimed throughout his entire body).  He further stated that within a week of the April 2007 RO decision (which denied service connection for left ankle arthritis specifically) he spoke to a supervisor at the Winston-Salem RO and was told that his claim would be reopened; however, he did not hear anything else from VA regarding the matter until he received notice of the November 2009 RO decision which referred to a November 4, 2008 claim.  

Although the Veteran asserts that the proper effective date for the grant of service connection for left foot arthritis is December 29, 2006, or the date of his initial claim for service connection for arthritis throughout his entire body, the Board has thoroughly reviewed the evidence of record and finds that the record is clear that the April 2007 RO decision (which specifically denied service connection for left ankle arthritis) had become final.  Moreover, while the Board acknowledges the Veteran's report that he spoke with RO supervisor on the telephone was told that his claim would be reopened; a thorough review of the record does not document a report of such telephone contact. (Regardless, it has been consistently held that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded. See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).)

 Indeed, no communication within the record may be reasonably construed as a formal or informal claim for service connection for left foot arthritis following the prior final April 2007 RO decision until the Veteran's November 4, 2008 claim.  

The proper effective date for the grant of the Veteran's claim of service connection is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Moreover, without a formal or informal claim for service connection prior to November 4, 2008, an earlier effective date is not warranted.  See 38 C.F.R. § 3.400(r) (2015).  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to November 4, 2008 for the grant of service connection for left foot arthritis.  There is no reasonable doubt to be resolved, and the appeal is denied.  38 U.S.C.A. §§ 5107(b), 5110 (2014); 38 C.F.R. §§ 3.102, 3.400.  


ORDER

An effective date prior to November 4, 2008 for the grant of service connection for left foot arthritis is denied.  




REMAND

Although the Board regrets the additional delay, a remand is required for additional evidentiary development prior to the Board's adjudication of the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for left foot arthritis and entitlement to a TDIU rating.  Specifically, the Veteran must be afforded a VA examination to determine the current severity of his left foot arthritis, the AOJ must consider newly submitted private medical evidence regarding potential worsening of his left foot arthritis, and the Veteran's intertwined TDIU claim must be readjudicated.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2015); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that at the most recent August 2014 VA examination, the Veteran's left foot arthritis was found to result in moderate disability.  However, following the most recent September 2014 supplemental statement of the case (SSOC), the Veteran submitted private medical evidence, including a February 2015 x-ray which documents severe degenerative changes throughout his left foot.  
In light of such evidence, which indicates a worsening of his left foot arthritis, the Board concludes that a current VA examination is necessary to determine the current severity of the Veteran's service-connected left foot disability.  See id.; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the Board notes that the Veteran has not waived AOJ consideration of the February 2015 private medical evidence.  See 38 C.F.R. § 20.1304(c) (2015).  As such, remand is warranted for initial AOJ consideration of such evidence.  

Finally, the Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with the Veteran's initial rating claim remanded herein, such that remand of his TDIU claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected left foot arthritis.  The entire claims file, including this remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail. Test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left and right feet.  A complete rationale for all opinions expressed should also be provided.  The examiner must also consider private medical evidence submitted by the Veteran, including a February 2015 x-ray documenting severe degenerative changes throughout his left foot.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

2.  Thereafter, readjudicate the Veteran's remaining claims on appeal, including his intertwined TDIU claim, with consideration of all additional evidence associated with the claims file since the September 2014 SSOC.  If any claim on appeal remains denied, provide the Veteran and his representative with an SSOC and allow reasonable opportunity for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


